Citation Nr: 1241176	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  12-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 C.F.R. § 4.29 for a service-connected disability requiring hospital treatment or observation.  

2.  Entitlement to compensation under 38 C.F.R. § 4.30 for convalescence purposes.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had honorable service from November 1975 to June 1980.  He was discharged under conditions other than honorable for his service from June 1980 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, regional office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left bunionectomy and second toe arthrodesis performed on October 8, 2009 was for treatment of a non-service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the award of a temporary total rating pursuant to 38 C.F.R. § 4.29 based on hospitalization in excess of 21 days have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.29 (2012). 

2.  The criteria for the award of a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence purposes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in January 2010 through a notice letter dated in November 2009.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with the claims file.  Reports pertaining to his October 2009 surgery are of record.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Temporary Total Rating

The Veteran claims entitlement to a temporary total rating for left bunionectomy and second toe arthrodesis performed on October 8, 2009, pursuant to criteria under 38 C.F.R. § 4.29 and § 4.30. 

A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2012). 

A temporary total rating will be also assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2012).

VA treatment records show that the Veteran underwent a left bunionectomy and second toe arthrodesis at Bay Pines VA Medical Center on October 8, 2009.  The records do not document a hospitalization associated with the surgery.  

The Veteran's left foot bunion is not a service connected disability; the only left foot disability for which service connection has been granted is reoccurring corns.  The RO denied a claim of entitlement to service connection for left foot bunion in an unappealed August 2010 rating decision.  

As the evidence of record shows that the surgery was performed on a nonservice-connected disability, a temporary total disability rating cannot be granted.  Temporary total disability ratings under 38 C.F.R. §§ 4.29 and 4.30 are only available for hospital treatment, surgery, or other qualifying treatment for service-connected disabilities.  Thus, the Veteran's claim of entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 and/or §  4.30 based on left bunionectomy and second toe arthrodesis at Bay Pines VA Medical Center on October 8, 2009 must be denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospitalization purposes is denied.  

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence purposes is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


